J-A14013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 VLAD POLLACK, ALLEN ALEXANDER,            :    IN THE SUPERIOR COURT OF
 ALLCARE DENTAL GROUP, AND                 :          PENNSYLVANIA
 FAMILY DENTAL OFFICE, LLC                 :
                                           :
                    Appellees              :
                                           :
              v.                           :
                                           :
 DMITRY KARAGODSKY AND PERFECT             :
 SMILE, P.C.                               :
                                           :
                    Appellants             :         No. 304 EDA 2018

            Appeal from the Judgment Entered January 10, 2018
            In the Court of Common Pleas of Philadelphia County
                     Civil Division at No(s): 140401671


BEFORE:     GANTMAN, P.J., SHOGAN, J., and PLATT*, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED NOVEMBER 14, 2018

      Appellants, Dmitry Karagodsky and Perfect Smile, P.C., appeal from the

judgment entered in the Philadelphia County Court of Common Pleas,

following a bench trial verdict in favor of Appellees, Vlad Pollack, Allen

Alexander, Allcare Dental Group, and Family Dental Office, LLC, in the

underlying action for breach of a settlement agreement. We affirm.

      In its original opinion, the trial court set forth the relevant facts and

procedural history of this case as follows:

                              Summary of Facts

          In 2009, [Appellee] Vlad Pollack (“Pollack”), [Appellant]
          Dmitr[y] Karagodsky, D.D.S. (“Dr. Karagodsky”) and
          [Appellee] Allen Alexander (“Alexander”) orally agreed to
          form a for-profit dental clinic business in Philadelphia.
          [Appellant] Dr. Karagodsky was a successful dental
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A14013-18


       practitioner operating his own separate dental clinic.
       [Appellee] Pollack, a businessman, owned independent
       dental clinics in Philadelphia.  [Appellee] Alexander, a
       successful manager of dental practices in the Philadelphia
       region, worked as an employee of [an Appellee] Pollack-
       owned company called Family Dental Office, LLC, aka
       [Appellee] Family Dental Group (“Family Dental”).

       Initially agreeing to share equally in profits, [Appellant] Dr.
       Karagodsky, [Appellee] Pollack, and [Appellee] Alexander
       formed an unassociated business entity which relied on
       [Appellant] Dr. Karagodsky’s dental medicine license and his
       insurance “provider” number to qualify for insurance
       payments. [Appellees] Pollack and Alexander added their
       Family Dental corporate network to the new business
       venture, and they agreed to manage and administer the
       new business. To keep his interest in the new venture
       separate from his other clinics, [Appellant] Dr. Karagodsky
       formed [Appellant] Perfect Smile, P.C., of which he was the
       sole owner.

       The new dental clinical business was known to the public as
       “Perfect Smile.”     The clinic hired dentists other than
       [Appellant] Dr. Karagodsky as independent contractors to
       perform most of the dental work. Initially, [Appellant] Dr.
       Karagodsky agreed to provide his own dental clinical
       services two days a week for the new business while
       [Appellees] Pollack and Alexander agreed to perform all
       administrative duties, including hiring and firing dentists,
       billing,  collecting   accounts    receivable,   marketing,
       purchasing, payroll, tax preparation, and developing
       expansion plans for more clinics under the Perfect Smile
       name.

       This new dental business organized by the three men was
       high volume and relied heavily on timely and accurate
       insurance billing. Nothing memorializing their agreement
       was set in writing. Sometime after the Perfect Smile clinic
       was opened, [Appellant] Dr. Karagodsky and the other two
       men agreed to change [Appellant] Dr. Karagodsky’s profit
       structure allowing him to stop providing his own dental
       services to the business. The men agreed that [Appellant]
       Dr. Karagodsky’s annual profit would be 11 percent of gross
       revenue going forward, not one-third of net profits. This

                                    -2-
J-A14013-18


       modification was not put into writing either. By 2013, when
       the clinical business known as Perfect Smile was dissolved,
       the men were running four clinics with gross revenue in
       excess of $2,000,000.

       Toward the end of their business run, [Appellee] Pollack
       organized [Appellee] Allcare Dental Group LLC (“Allcare”) in
       2013 with [Appellee] Alexander’s involvement. Neither
       [man] told [Appellant] Dr. Karagodsky about Allcare’s
       existence until [Appellant] Dr. Karagodsky saw the name on
       the door of a Perfect Smile clinic was “Allcare” instead of
       “Perfect Smile.” Not surprisingly, the Perfect Smile business
       arrangement soon collapsed.

       [Appellant] Dr. Karagodsky, [Appellee] Alexander, and
       [Appellee] Pollack decided to dissolve the Perfect Smile
       business amicably. With attorney involvement, the three
       men negotiated a Mutual Release and Settlement
       Agreement (hereinafter, the “Settlement Agreement”)
       which all three men signed on November 2, 2013. This
       Settlement Agreement is clear and comprehensive.
       [Appellees] Pollack and Alexander agreed that [Appellant]
       Dr. Karagodsky was entitled to a portion of revenue that
       was still due from dental insurance carriers after November
       2, 2013. [Appellees] Pollack and Alexander also agreed to
       indemnify [Appellant] Dr. Karagodsky. They agreed to
       reimburse him individually and/or his Perfect Smile, P.C. for
       money either owed or might owe after resolution of several
       lawsuits filed against them during the course of their 2009-
       2013 business venture.       In exchange, [Appellant] Dr.
       Karagodsky agreed that [Appellee] Pollack’s Allcare Dental
       Group, LLC would assume ownership of the business
       formerly operating under the “Perfect Smile” name. This
       included its patient charts and lists. The men agreed
       [Appellee] Allcare would not use [Appellant] Dr.
       Karagodsky’s dental license to certify authorization for
       insurance payments.

       Other Settlement Agreement terms allocated accounts
       receivable from insurance companies for dental work
       already performed. As part of their negotiated allocation,
       the parties agreed that a lump sum of $80,000 was to be
       paid to [Appellant] Dr. Karagodsky by [Appellees] Pollack
       and Alexander in eight monthly $10,000 increments

                                   -3-
J-A14013-18


       beginning on November 1, 2013, running through June 1,
       2014. There was no term prohibiting [Appellees] Pollack
       and Alexander from paying this $80,000 from a checking
       account in [Appellee] Allcare’s name.

       Finally, [t]he Settlement Agreement includes a release
       characterized as: “Full and Final Settlement of a dispute
       between the Parties with respect to the business
       arrangements, payment of management fees, distribution
       of profits and operation of the Entities, as well as the
       ownership of the office equipment, office supplies and
       inventory.”

       [Appellees] Alexander and Pollack paid more than $30,000
       in three installments over the next three months. However,
       a dispute arose over a portion of checks totaling $62,426.00
       paid by insurance companies to [Appellant] Perfect Smile,
       P.C. [Appellees] Pollack and Alexander believed a portion
       of the money was due to them under the accounts
       receivable allocations of the Settlement Agreement.

       [Appellant] Dr. Karagodsky disagreed and refused to make
       the reimbursement, thereby triggering a breach of the
       Settlement Agreement. Evidence shows [Appellees] Pollack
       and Alexander were in fact jointly owed $23,926.50. Upon
       [Appellant] Dr. Karagodsky’s breach, [Appellees] Pollack
       and Alexander withheld a $10,000 payment due on February
       4, 2014. On February 19, 2014, [Appellant] Dr. Karagodsky
       filed a pro se confession of judgment in the Commerce Court
       in the amount of $162,000 including interest and collection
       fees. This confession of judgment was struck by the
       Honorable Gary S. Glazer who opened judgment on March
       7, [2014]. The court found [Appellant] Dr. Karagodsky had
       executed a warrant of attorney, though he is not member of
       the Bar.       In doing so, [Appellant] Dr. Karagodsky
       impermissibly lodged liens on [Appellee] Allcare accounts.
       [Appellee] Allcare owner [Appellee] Vlad Pollack paid legal
       fees in the amount of $21,536.68 to dislodge the liens.
       Continuous litigation in the Commerce Court has followed.

                          Procedural History

       On April 16, 2014, [Appellees] Vlad Pollack, Allen Alexander,
       and Family Dental Office (hereinafter, “Family Dental”)

                                   -4-
J-A14013-18


       (collectively hereinafter, [Appellees]) filed a complaint
       against Dmitry Karagodsky, D.D.S. and Perfect Smile, P.C.
       (hereinafter, collectively, [Appellants]). [Appellants] filed
       counterclaims on May 12, 2014 and these were answered.

       [Appellants] later filed a motion to amend their own answer
       so they could add more counterclaims.             These are
       conversion,        unjust        enrichment,       fraudulent
       misrepresentation, negligent misrepresentation, and breach
       of contract, civil conspiracy, tortious interference with
       contractual relations, and an accompanying request for
       preliminary and injunctive relief. [Appellants] also claimed
       breach of contract and failure to indemnify. [Appellees] filed
       preliminary objections to [Appellants’] counterclaims on
       October 9, 2015. [Appellants] answered on February 2,
       2016. [Appellees’] preliminary objections to [Appellants’]
       counterclaims were overruled.

       [Appellee] Allcare subsequently filed for protection in
       bankruptcy court which lodged an automatic stay covering
       [Appellee] Allcare. However, a stay of this entire case was
       inadvertently docketed and a court order was entered lifting
       deferral of trial involving all other parties.     We also
       consolidated Pollack v. Karagodsky, No. 140401671, filed
       August 16, 2014 and Alexander v. Pollack, No.
       150402148, filed April 21, 2015. Evidence relating to the
       Settlement Agreement was common to both cases, and
       consolidation was thought to be in the interest of judicial
       economy.

       A bench trial began on January 2[3], 2017 and continued
       through January 27, 2017.        After evidence on the
       Settlement Agreement was completed, this court separated
       the two cases and closed evidence on Pollack v.
       Karagodsky. Further evidence and argument was taken
       later in Alexander v. Pollack without Dr. Karagodsky who
       is not a party in that case.

       Findings of Fact and Conclusions of Law (hereinafter,
       “Finding and Conclusions”) in Pollack v. Karagodsky were
       entered on March 2, 2017.          This court entered a
       contemporaneous order granting judgment in favor of
       [Appellees] and against [Appellant] Dr. Karagodsky in the
       amount of $40,000. [This court] also entered judgment in

                                   -5-
J-A14013-18


       favor of [Appellee] Pollack and against [Appellant] Dr.
       Karagodsky for an additional amount of $21,536. In our
       Findings and Conclusions, [this court] stated [Appellant] Dr.
       Karagodsky’s counterclaims were not supported by a
       preponderance of evidence but [this court] unfortunately did
       not specifically address [Appellant] Perfect Smile’s
       counterclaims.

       [Appellants] Dr. Karagodsky and Perfect Smile, P.C. filed a
       notice of appeal to the Superior Court on March 23, 2017.
       Subsequently, they filed post-trial motions (“First Post-Trial
       Motions”) on April 3, 2017. On June 1, 2017, this court
       entered an Opinion in response to the appeal. The Superior
       Court quashed [Appellants’] appeal on grounds of lack of
       jurisdiction. The appellate court observed this court had not
       entered legal judgment because our purported judgment
       had been entered before the ten day period to file post-trial
       motions had expired. The appellate court also instructed
       this court to resolve all of [Appellants’] counterclaims on
       remand.

       On September 13, 2017, [this court] nullified our March 2
       Judgment Order and entered a new order and judgment in
       favor of [Appellees] and against [Appellant] Dr. Karagodsky.
       [This court] dismissed all counterclaims filed by both
       [Appellants] Dr. Karagodsky and Perfect Smile, P.C. In a
       separate Order also dated September 13, 2017, [this court]
       dismissed [Appellants’] April 3, 2017 First Post-Trial Motions
       as untimely.

       Noting this court had again entered judgment prematurely,
       [Appellants] filed new post-trial motions following our
       September 13, 2017 judgment (“Second Post-Trial
       Motions”). On review, this court understood we had again
       contributed to procedural confusion—this time by including
       in our order a judgment before addressing actually filed
       post-trial motions. On September 27, 2017, [this court]
       granted that part of [Appellants’] Second Post-Trial Motions
       that sought correction of the premature judgments. [This
       court] did so by vacating paragraphs 3, 4, and 5 of the
       [September 13], 2017 judgment and order. These three
       paragraphs had prematurely entered judgment in favor of
       [Appellees] and against [Appellants’] claims and
       counterclaims.

                                   -6-
J-A14013-18



           Finally, this court entered an Amended Findings of Facts and
           Conclusions of Law on September 27, 2017. This document
           formally states “[a]ll counterclaims of [Appellants] Dr.
           Karagodsky and Perfect Smile, P.C. against [Appellees] Vlad
           Pollack, Allen Alexander, and Family Dental Office, LLC are
           not proved by preponderance of the evidence.” [This court]
           then denied all other Second Post-Trial Motion claims as
           unripe and did so without prejudice to [Appellants] filing
           new post-trial motions. These were filed on October 5, 2017
           (“Third Post-Trial Motions”) and are now under review here.

           On the merits, [Appellants] first complain this court
           improperly dismissed [Appellee] Allcare as a party to trial.
           Second, [Appellants] claim this court erred by awarding
           $21,536.68 in attorney’s fees to [Appellee] Pollack. They
           claim it was [Appellee] Allcare and not [Appellee] Pollack
           who paid these fees. Third, [Appellants] claim a joint award
           to [Appellees] Pollack and Alexander in the amount of
           $40,000 is wrong.           Fourth, [Appellants] argue the
           $21,536.68 this [c]ourt awarded in attorney’s fees after
           [Appellant] Dr. Karagodsky’s pro se confession of judgment
           was not supported by evidence. Finally, [Appellants] argue
           the November 2, [2013] Settlement Agreement is void for
           fraud, illegality, or fraudulent inducement. All these claims
           fail for the reasons now explained.

(Trial Court Opinion, filed December 19, 2017, at 2-9) (all internal footnotes

omitted). The court denied Appellants’ post-trial motions on December 19,

2017.     Based on an arithmetic miscalculation, the court also reduced the

insurance    payment    award    to   Appellees   Pollack   and   Alexander   from

$40,000.00 to $23,926.50. On January 10, 2018, judgment was entered on

the verdict. Appellants timely filed a notice of appeal on January 17, 2018.

The court did not order Appellants to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b), and none was filed.

        Appellants raise two issues for our review:

                                       -7-
J-A14013-18


         WHETHER THE TRIAL COURT SHOULD REVERSE THE
         FOLLOWING TWO (2) MONETARY AWARDS AGAINST
         [APPELLANT]: (A) THE $23,926.50 AWARD IN FAVOR OF
         [APPELLEES] VLAD POLLACK AND ALLEN ALEXANDER FOR
         INSURANCE PAYMENTS; AND, (B) THE $21,536.68 AWARD
         TO VLAD POLLACK FOR ATTORNEY’S FEES.

         WHETHER THE CASE SHOULD BE REMANDED BACK TO THE
         TRIAL COURT TO RETRY THE CASE CONSISTENT WITH THE
         TESTIMONY, DOCUMENTS, AND FACTS ESTABLISHED AT
         TRIAL.

(Appellants’ Brief at 3).

      A trial court’s denial of a motion for a new trial implicates the following

principles:

         “[A]bsent a clear abuse of discretion by the trial court,
         appellate courts must not interfere with the trial court’s
         authority to grant or deny a new trial.” Harman ex rel.
         Harman v. Borah, 562 Pa. 455, 466, 756 A.2d 1116, 1121-
         22 (2000).

              In Harman, the Court noted that the trial court must
              follow a two-step process in responding to a request
              for a new trial. The trial court must determine
              whether a factual, legal or discretionary mistake was
              made at trial. If the trial court determines that one or
              more mistakes were made, it must then evaluate
              whether the mistake provided a sufficient basis for
              granting a new trial. Moreover, the Court noted[:] “A
              new trial is not warranted merely because some
              irregularity occurred during the trial or another trial
              judge would have ruled differently; the moving party
              must demonstrate to the trial court that he or she has
              suffered prejudice from the mistake.”

              The Court then set forth an additional two-step
              analysis for appellate review of a trial court’s
              determination to grant or deny9 a new trial. First, the
              appellate court must examine the decision of the trial
              court to determine whether it agrees that a mistake
              was, or was not, made. In so doing, the Court noted

                                       -8-
J-A14013-18


           that the appellate court must apply the appropriate
           standard of review. If the alleged mistake involved an
           error of law, the appellate court must scrutinize for
           legal error. If the alleged mistake at trial involved a
           discretionary act, the appellate court must review for
           an abuse of discretion. The Court reiterated that a
           trial court abuses its discretion by rendering a
           judgment that is manifestly unreasonable, arbitrary or
           capricious, or has failed to apply the law, or was
           motivated by partiality, prejudice, bias or ill will.

              9The Court specifically held that a review of a
              denial of a new trial requires the same analysis
              as a review of a grant of a new trial.

           If the appellate court agrees with the trial court’s
           determination that there were no prejudicial mistakes
           at trial, then a decision by the trial court to deny a
           new trial must stand and we need not reach the
           second prong of the analysis. If the appellate court
           discerns that a mistake was made at trial, however, it
           must analyze whether the trial court abused its
           discretion in ruling on the motion for a new trial.

        Ettinger v. Triangle-Pacific Corp., 799 A.2d 95, 106
        (Pa.Super. 2002), appeal denied, 572 Pa. 742, 815 A.2d
        1042 (2003) (internal citations omitted). We will overturn
        the decision only where the trial court abused its discretion
        or committed an error of law that controlled the outcome of
        the case. We view the evidence in the light most favorable
        to the verdict winner to determine whether a new trial would
        produce a different verdict. Consequently, if there is any
        support in the record for the trial court’s decision to deny a
        new trial, that decision must be affirmed. Further, a new
        trial is granted only where the verdict is so contrary to the
        evidence as to shock one’s sense of justice, not where the
        evidence is conflicting or where the court might have
        reached a different conclusion on the same facts.

MacNutt v. Temple University Hosp., Inc., 932 A.2d 980, 985 (Pa.Super.

2007) (en banc), appeal denied, 596 Pa. 708, 940 A.2d 365 (2007) (some

internal citations and quotation marks omitted).

                                    -9-
J-A14013-18


         A [judgment n.o.v.] can be entered upon two bases: (1)
         where the movant is entitled to judgment as a matter of
         law; and/or, (2) the evidence was such that no two
         reasonable minds could disagree that the verdict should
         have been rendered for the movant. When reviewing a trial
         court's denial of a motion for [judgment n.o.v.], we must
         consider all of the evidence admitted to decide if there was
         sufficient competent evidence to sustain the verdict….
         Concerning any questions of law, our scope of review is
         plenary. Concerning questions of credibility and weight
         accorded the evidence at trial, we will not substitute our
         judgment for that of the finder of fact…. A [judgment n.o.v.]
         should be entered only in a clear case.

Cruz v. Northeastern Hosp., 801 A.2d 602, 607 (Pa.Super. 2002) (citing

Buckley v. Exodus Transit & Storage Corp., 744 A.2d 298, 304-05

(Pa.Super. 1999)).

      When reviewing a judgment from a non-jury trial, “[w]e must determine

whether the findings of the trial court are supported by competent evidence

and whether the trial judge committed error in the application of law.

Additionally, findings of the trial judge in a non-jury case must be given the

same weight and effect on appeal as a verdict of a jury and will not be

disturbed absent error of law or abuse of discretion.”         Southwestern

Pennsylvania Regional Council, Inc. v. Gentile, 776 A.2d 276, 281

(Pa.Super. 2001).

      Appellants argue the trial court awarded the insurance payment

proceeds to the wrong parties. Appellants contend the payment should have

been awarded to Appellee Allcare and not to Appellees Pollack and Alexander.

Appellants maintain the only reason the money owed to Appellee Allcare was


                                    - 10 -
J-A14013-18


awarded to Appellees Pollack and Alexander was that Appellee Allcare was

absent from the suit due to bankruptcy proceedings. Appellants also allege

the   trial   court   improperly   rendered     judgment    against    Appellant    Dr.

Karagodsky individually, where Appellant Perfect Smile received the insurance

money for its performance of dental services. Appellants reason the judgment

should    have    been   entered   against    Appellant    Perfect    Smile   instead.

Notwithstanding these arguments, Appellants further allege Appellee Allcare

is not actually owed any money at all.            Appellants assert there are no

documents in evidence, including the Settlement Agreement, which assign any

payment from Perfect Smile to Allcare. Appellants instead maintain that any

insurance payments Appellants received, both before and after the alleged

Settlement     Agreement,    belong   to     Appellants    Perfect    Smile   and   Dr.

Karagodsky.

      Appellants also contend the attorney fees awarded to Appellee Pollack

were improper. Appellants emphasize that only Appellee Allcare’s corporate

bank accounts were garnished, requiring Appellee Allcare to hire a lawyer to

unfreeze the accounts; so only Appellee Allcare should be awarded any

attorney’s fees, as Appellee Allcare paid for the law firm’s services.

      Finally, Appellants claim the Settlement Agreement is void ab initio or,

in the alternative, breached and voidable.            Appellants insist that the

Settlement Agreement was void ab initio as a result of Appellees’ unknown

fraud, illegality, or fraudulent inducement prior to execution of the Settlement


                                       - 11 -
J-A14013-18


Agreement. Appellants aver Appellees Pollack and Alexander stole Appellant

Dr. Karagodsky’s business by doing dental work for Perfect Smile patients

using Perfect Smile dental records, while billing under their new entity,

Appellee Allcare.   Alternatively, Appellants reason Appellees breached the

Settlement Agreement by stopping payment of the eight monthly installments

of $10,000 after only the third month. Appellants additionally assert Appellees

breached the Settlement Agreement by failing to defend and indemnify

Appellants in several lawsuits filed against Appellants during the course of

their 2009-2013 business venture.         Based on the foregoing, Appellants

conclude this Court should vacate the judgment completely or reverse and

remand for a new trial. We disagree.

      As a prefatory matter, we observe that appellate briefs must conform in

all material respects to the briefing requirements set forth in the Pennsylvania

Rules of Appellate Procedure. Rosselli v. Rosselli, 750 A.2d 355 (Pa.Super.

2000), appeal denied, 564 Pa. 696, 764 A.2d 50 (2000) (citing Pa.R.A.P.

2101). See also Pa.R.A.P. 2114-2119 (addressing specific requirements of

each subsection of brief on appeal). Regarding the argument section of an

appellate brief, Rule 2119(a) provides:

         Rule 2119. Argument

         (a) General rule. The argument shall be divided into as
         many parts as there are questions to be argued; and shall
         have at the head of each part―in distinctive type or in type
         distinctively displayed―the particular point treated therein,
         followed by such discussion and citation of authorities as are
         deemed pertinent.

                                     - 12 -
J-A14013-18



Pa.R.A.P. 2119(a). Importantly:

         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along with
         discussion and citation of pertinent authorities. This Court
         will not consider the merits of an argument which fails to
         cite relevant case or statutory authority. Failure to cite
         relevant legal authority constitutes waiver of the claim on
         appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal denied,

620 Pa. 724, 69 A.3d 603 (2013) (internal citations and quotation marks

omitted).   See also Lackner v. Glosser, 892 A.2d 21 (Pa.Super. 2006)

(explaining appellant’s arguments must adhere to rules of appellate

procedure, and arguments which are not appropriately developed are waived

on appeal; arguments not appropriately developed include those where party

has failed to cite any authority in support of contention); Estate of Haiko v.

McGinley, 799 A.2d 155 (Pa.Super. 2002) (stating rules of appellate

procedure make clear appellant must support each question raised by

discussion and analysis of pertinent authority; absent reasoned discussion of

law in appellate brief, this Court’s ability to provide appellate review is

hampered, necessitating waiver of issue on appeal).

      Instantly, Appellants cite no law whatsoever in any of the argument

sections. The only law cited on appeal is a very generic scope and standard

of review. Appellants’ failure to develop any of their claims, with citation to

relevant and supporting legal authority, precludes meaningful review and

constitutes waiver of all issues on appeal. See Pa.R.A.P. 2119(a); Pa.R.A.P.

                                     - 13 -
J-A14013-18


2101; Estate of Whitley, supra.

      Moreover, Appellants’ claims would merit no relief even if properly

presented. The well-reasoned opinion of the Honorable Ramy I. Djerassi fully

discusses and properly disposes of the questions presented. (See Trial Court

Opinion at 13-21) (finding: Appellee Pollack experienced personal loss when

Appellant Dr. Karagodsky improperly tried to execute a pro se confession of

judgment; Settlement Agreement required breaching party to pay reasonable

attorney’s fees and costs, which other party incurred to enforce agreement;

court awarded Appellee Pollack $21,536.68 in attorney’s fees to correct harm

Appellant Dr. Karagodsky caused when he improperly confessed judgment;

regarding $40,000.00 insurance award to Appellees Pollack and Alexander,

Settlement Agreement required Appellant Dr. Karagodsky to reimburse

Appellees Pollack and Alexander in their individual capacities; due to initial

arithmetic error, court reduced amount to $23,926.50; Settlement Agreement

is valid and enforceable contract, which Appellant Dr. Karagodsky and

Appellees Pollack and Alexander negotiated with aid of legal counsel and is

not “void by its terms,” as Appellants allege; regarding indemnity issue, when

Appellant Dr. Karagodsky breached Settlement Agreement, three indemnity

cases were still open; Appellant Dr. Karagodsky failed to supply Appellees

Pollack and Alexander with information concerning those lawsuits; while

Appellees Pollack and Alexander were figuring out with their attorneys how to

indemnify Appellant Dr. Karagodsky, he improperly confessed judgment;


                                    - 14 -
J-A14013-18


additionally,   upon   Appellant   Dr.    Karagodsky’s   anticipatory   breach   of

Settlement Agreement, Appellees Pollack and Alexander were not required to

make installment payment due on 2/4/14 under Settlement Agreement). The

record supports the court’s decision, and we would have no reason to disturb

it. Accordingly, we affirm.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/18




                                         - 15 -